Citation Nr: 9914331	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation for the veteran's 
service connected
lumbar strain with disc space bulging, currently evaluated as 
20 percent disabling.

2. Entitlement to service connection for residuals of 
epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO denied the veteran's claim of entitlement 
to an increased rating for lumbosacral strain by decision 
dated February 1997.  The RO denied the veteran's claim of 
entitlement to service connection for epididymitis in July 
1997. The Board will address the increased rating for 
lumbosacral strain claim in the REMAND portion of this 
decision.


FINDINGS OF FACT

The veteran's residuals of epididymitis was first diagnosed 
in service and the
veteran continues to exhibit residuals in the form of 
testicular tenderness.


CONCLUSION OF LAW

The veteran's epididymitis was incurred during active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
epididymitis.  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The Board notes 
initially that the veteran has submitted a claim that is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that he 
has submitted a claim that is plausible

In the present case, the veteran contends that he developed 
epididymitis first in service and that he continues to have 
residual pain.  In support of this contention he asserts that 
the disorder causes pain during intercourse, causing him to 
avoid intimate relationships.

Service medical records disclose that the veteran was first 
diagnosed with epididymitis in March 1977 when he noticed the 
gradual onset of left testalgia and swelling three days 
prior.  After the disease was treated, there were no other 
instances of epididymitis in service, although he was treated 
for a left varicocele in August 1978.  The service medical 
records thus confirm that the veteran was diagnosed with 
epididymitis while in service.

The veteran underwent an examination in conjunction with this 
claim in May 1991. At that examination, the veteran reported 
his history of epididymitis in service, with no recurrence, 
but with occasional testicular pain.  The examiner diagnosed 
the veteran with a history of epididymitis with occasional 
residual tenderness.

The evidence thus establishes that the veteran currently has 
a disability.  Further, the evidence establishes that the 
veteran was diagnosed with epididymitis while in service.  
The examiner in May 1991 directly links the epididymitis with 
the current occasional tenderness, thus establishing that the 
veteran incurred a disease while in service, which has 
current residuals.  Therefore, it is the decision of the 
Board that, resolving all doubt in the veteran's favor, 
service connection is established for the residuals of 
epididymitis.


ORDER

Service connection for residuals of epididymitis is granted. 


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran' claim of increased rating for lumbosacral strain 
with disc space bulging.

The veteran has submitted private medical records from 1995 
treatment of his lumbosacral strain.  He also reports that 
every movement he makes is painful and that sometimes that 
pain is so severe that he cannot get out of bed.  The 
severity of these symptoms suggests that the veteran may 
still be under the care of a private physician.

Further, the veteran's back was last examined by VA examiners 
in January 1997.  At that examination, the veteran reported 
having almost constant low backache.  While the examiner 
noted the veteran's range of motion, the examination did not 
contain information on specific symptomatology as required by 
the rating board to determine the proper disability 
evaluation.

Therefore, this case is REMANDED for the following 
development:

1. The RO should contact the veteran in 
order to determine whether he has 
received any private treatment for his 
low back disability since January 
1996.  If he does report having such 
treatment, the RO should obtain the 
treatment records and associated these 
documents with the claims file.

2. The RO should arrange for the veteran 
to undergo a VA orthopedic 
examination.  The examiner should make 
the specific findings that are 
necessary for making a rating 
evaluation.  For instance, the 
examiner should comment on 
symptomatology such as muscle spasms 
in the veteran's back.  The examiner's 
attention is further directed to the 
VA examination of January 1997 which 
lists the specific evaluation 
information required by the rating 
board.

3. The RO should then arrange a VA 
neurological examination.  The 
examiner should make neurological 
findings to identify and describe any 
evidence of neurological involvement 
in the low back.

4. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.

The purposes of this REMAND are to assist the veteran in the 
development of his claim and to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 


